Name: Council Regulation (EEC) No 3914/90 of 21 December 1990 amending Regulation (EEC) No 3164/76 concerning access to the market in the international carriage of goods by road
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 90 Official Journal of the European Communities No L 375 /7 COUNCIL REGULATION (EEC) No 3914/90 of 21 December 1990 amending Regulation (EEC) No 3164/ 76 concerning access to the market in the international carriage of goods by road ' Community quota should be allocated to the Member States on a linear basis , HAS ADOPTED THIS REGULATION: Article 1 Article 3 ( 1 ) and (2 ) of Regulation (EEC) No 3164/ 76 is hereby replaced by the following: * 1 . For 1991 and 1992 the total number of Community authorizations allocated to the Member States as a whole in the context of the Community quota shall be 47 094 and 65 936 respectively . The number of Community authorizations allocated to each of the Member States shall be as follows: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 75 thereof, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas under Article 3 ( 3 ) of Regulation (EEC) No 3164 /76 (4 ), as last amended by Regulation (EEC) No 1053 / 90 (5 ), the Council is required to take a decision on the increase , from 1990, in the Community quota for the carriage of goods by road between Member States ; Whereas Article 4a of Regulation (EEC) No 3164/76 provides for abolition of all quotas , including the Community quota , from 1 January 1993 ; Whereas , by Regulation (EEC) No 1053 / 90 , the Council increased the Community quota by 40 % for 1990 ; 1991 1992 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom 4 086 3 964 6 516 1 808 4 237 5 540 1 843 5 550 1 904 5 775 2 399 3 472 5 721 5 550 9 123 2 532 5 932 7 756 2 581 7 770 2 666 8 085 3 359 4 861 .' Whereas to ensure that the changeover to the new system applicable from 1993 is as smooth as possible and does not disturb the market , and to achieve freedom to provide road haulage services between Member States , the Community quota should be increased by 40 % both in 1991 and 1992 ; Whereas , as in 1989 and 1990 , the number of authorizations resulting from the increase in the (!) OJ No C 316 , 16 . 12. 1989 , p. 6 . (2 ) OJ No C 96 , 17 . 4. 1990 , p. 333 . (3 ) OJ No C 112 , 7 . 5 . 1990 , p. 14 . (4 ) OJ No L 357 , 29 . 12. 1976 , p. 1 . (5 ) OJ No L 108 , 28 . 4 . 1990 , p. 5 . Article 2 This Regulation shall enter into force on 1 January 1991 . No L 375 / 8 Official Journal of the European Communities 31 . 12 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1990 . For the Council The President A. RUBERTI